Citation Nr: 0804264	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-37 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Bert 
Fish Medical Center on July 25, 2005.


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 adverse action by the 
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida, which is the Agency of Original 
Jurisdiction (AOJ) in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks reimbursement for unauthorized medical 
expenses incurred as a result of treatment at Bert Fish 
Medical Center on July 25, 2005.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

Review of the claims folder reflects that the veteran has not 
been furnished VCAA notice.  Because the Board does not have 
the authority to send the veteran notice, a remand is 
required for corrective action.

The Board also notes that on the veteran's VA Form-9, Appeal 
to the Board, he did not check either box indicating whether 
or not he would like a personal hearing.  He did make a 
notation next to the boxes, stating that he did not know if 
he wanted a hearing and that he did not have the money to 
attend a hearing.  In the same notation, he also requested 
that the Board review the case.  Subsequently, on the VA 
Form-8, "Certification of Appeal," it was noted that the 
veteran requested a hearing.  Then, according to a Request 
for and/or Notice of transfer of veterans Records, "No 
Hearing" was written on the top of the page.  Based on the 
above, the Board finds that clarification is necessary as to 
whether the veteran would like a personal hearing.  The 
veteran is proceeding with this appeal pro se.
Accordingly, the case is REMANDED for the following action:

1.  The VAMC should contact the veteran 
and clarify whether he would like a 
personal hearing.  If so, schedule the 
veteran for a hearing.  Notify him of the 
scheduled hearing at the latest address 
of record.  The veteran should be 
notified in writing of the date, time and 
location of the hearing.

2.  The VAMC must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied.  Specifically, the VAMC 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of entitlement to payment or 
reimbursement of unauthorized medical 
expenses incurred as a result of 
treatment at Bert Fish Medical Center on 
July 25, 2005.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

3.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred as a result of 
treatment at Bert Fish Medical Center on 
July 25, 2005.  If the decision remains 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


